Citation Nr: 0202422	
Decision Date: 03/14/02    Archive Date: 03/25/02

DOCKET NO.  97-22 691	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to an increased evaluation for residuals of a 
contusion and infection of the right mid-tibial cortex, 
currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. M. Daley, Counsel



INTRODUCTION

The veteran had active service from June 1978 to February 
1982.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a December 1996 rating decision of the 
Buffalo, New York, Department of Veterans Affairs (VA) 
Regional Office (RO).


FINDINGS OF FACT

1.  All information and evidence necessary for an equitable 
disposition of the appeal has been obtained.

2.  The residuals of a contusion and infection of the right 
mid-tibial cortex are not currently productive of any 
symptoms or functional impairment.

3.  The veteran does not have active osteomyelitis of the 
tibia currently, nor does he have a history of osteomyelitis 
of the tibia.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 10 percent for 
residuals of a contusion and infection of the right mid-
tibial cortex have not been met.  38 U.S.C.A. § 1155 (West 
1991); 38 C.F.R. §§ 4.7, 4.14, 4.71a, Diagnostic Codes 5000 
and 5262, § 4.118, Diagnostic Code 7804 (2001).






REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VCAA

During the pendency of the veteran's appeal the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000), was signed into law.  In addition 
regulations implementing the VCAA (codified at 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West Supp. 2001)), 
were published at 66 Fed. Reg. 45,620, 45,630-32 (August 29, 
2001) (to be codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326).  The VCAA and the implementing regulations are 
liberalizing and therefore applicable to the issue on appeal.  
See Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991).

The Act and the implementing regulations essentially 
eliminate the requirement that a claimant submit evidence of 
a well-grounded claim, and provide that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  They also require VA 
to notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.

The record reflects that the veteran has been notified of the 
criteria for establishing entitlement to a higher evaluation 
for the disability at issue.  In July 2001, the RO advised 
the veteran as to the potential impact of the VCAA on his 
claim, and further specifically advised him as to the nature 
of evidence probative of his claim.  He was afforded an 
additional period of time in which to identify or submit such 
evidence.  He responded in August 2001, stating that he had 
been seen only by VA physicians.  A review of the claims file 
reveals that records of VA treatment and evaluation from June 
1982 to May 2000 have been obtained and associated with the 
claims file.  The file is annotated to reflect that as of 
October 2001 there was no record of the veteran having 
received VA outpatient treatment or evaluation since May 
2000.  The record also reflects that the veteran has been 
afforded current VA examinations of the disability at issue.  

Neither the veteran nor his representative has identified any 
outstanding information or evidence that could be obtained to 
substantiate the claim.  The Board is also unaware of any 
such information or evidence.  Therefore, the Board is 
satisfied that the facts of this case have been properly 
developed and that no further development is required to 
comply with the VCAA or the implementing regulations.  
Accordingly, the Board will address the merits of the claim. 

II.  Factual Background

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, 4.42 (2001) 
and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board 
has reviewed all evidence of record pertaining to the history 
of the service-connected disability.  The Board has found 
nothing in the historical record which would lead to the 
conclusion that the current evidence of record is not 
adequate for rating purposes.  Moreover, the Board is of the 
opinion that this case presents no evidentiary considerations 
which would warrant an exposition of remote clinical 
histories and findings pertaining to this disability.  In 
this regard the Board notes that where entitlement to 
compensation has already been established and an increase in 
the disability is at issue, the present level of disability 
is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 
58 (1994).

Service medical records show that the veteran sustained a 
hematoma of the right tibia in October 1980 as a result of 
striking his right shin against a ladder.  He required 
antibiotic treatment for localized infection.  An X-ray 
examination was negative.  Service medical records do not 
show that osteomyelitis was diagnosed.  

The veteran was examined by VA in June 1982.  An X-ray study 
performed in connection with this examination showed some 
thickening of the anterior cortex of the mid-tibial shaft.  
The significance of the changes was not clear although very 
low grade osteomyelitis was considered a possibility.  The 
orthopedic examination in June 1982 revealed an irregularity 
and enlargement of the bony cortex over the right mid-tibia, 
with some tenderness but without any skin changes, redness, 
swelling, or motion limitation of the ankle or knee.  The 
orthopedic examiner stated that the right-tibial findings 
represented residuals of severe post-contusion infection, 
with residual chronic low grade infection, an osteomyelitic 
condition that was relatively inactive but symptomatic.  That 
examiner indicated the veteran may have flare-ups in the 
future but at that time the situation was quiescent.

By rating decision dated in September 1982, service 
connection was granted for the residuals of a contusion and 
infection of the right mid-tibial cortex and the disability 
was assigned a noncompensable evaluation.  The veteran 
appealed the decision to evaluate the disability as 
noncompensable.  By decision dated in February 1984, the 
Board granted a 10 percent rating for post-hematoma syndrome 
of the right pretibial area, finding that it was analogous to 
a tender and painful scar.  The 10 percent evaluation has 
remained in effect when the veteran filed his current claim 
for an increased evaluation in September 1996.  

VA outpatient records dated in 1996 and 1997 indicate the 
veteran complained of bilateral leg pain.  X-rays in 
June 1996 were interpreted as showing a slight thickening of 
the cortex of the anterior part of the middle section of the 
tibia, without evidence of osteomyelitis.  The impression in 
April 1997 was leg pain of questionable etiology.  

VA examination in November 1996 revealed a well-healed, 
slightly reddened scar in the right mid-tibia, without signs 
of inflammation or drainage.  X-rays were normal.  At a June 
1999 VA examination, the veteran complained of pain and 
discomfort in the right leg.  Examination of the right lower 
extremity revealed no fasciculations, atrophy, motion 
limitation, temperature abnormality, skin changes, redness or 
hematoma in the right mid tibial area.  The scar was non-
tender.  The examiner's impression was a history of trauma to 
the right lower extremity with hematoma; "[q]uestion 
localized infection or cellulitis."  The examiner noted that 
the veteran may have a decreased range of motion with flare-
ups but that such could not be ascertained without examining 
him during a flare-up.  

A VA X-ray study in October 1999 revealed no abnormalities of 
the right leg.  VA outpatient records dated from October 1999 
and from January to May 2000 reflect the veteran's complaints 
of pain radiating from the spine to the legs.  A history of 
"questionable osteomyelitis" was noted.  The veteran 
underwent physical therapy and was then released.  The 
impression was musculoskeletal pain.  

The veteran's most recent VA examination was performed in 
October 2001.  The examiner reviewed the claims file and the 
Board's May 2001 remand.  It was noted that the veteran 
denied any recurrent drainage of the mid-tibial injury site 
since 1980.  He complained of throbbing pain in his right 
leg, with occasional swelling, numbness and tingling in both 
legs.  He reported frequent flare-ups requiring him to rest.  
He stated he has difficulty walking up stairs or inclines and 
indicated sitting down and kneeling are uncomfortable.  He 
walked with a slight right-sided limp.  Examination revealed 
a two centimeter circular scar over the crest of the tibia.  
The scar was nontender to palpation.  There was no evidence 
of right leg swelling, sensory or motor deficit, deformity of 
the knee or ankle or motion limitation of the knee or ankle.  
There was no evidence of knee or ankle instability.  The 
report of an X-ray study dated in 1999 was cited as showing 
no abnormality.  

The October 2001 examiner summarized that present physical 
findings were entirely normal.  The examiner specifically 
noted that the veteran did not now and had never had 
osteomyelitis of the right tibia and that the clinical and 
radiological evidence did not even suggest such a diagnosis.  
The examiner believed that the veteran sustained a hematoma 
of the right leg and an associated localized periostitis of 
the tibia in 1980 and that both had completely resolved.  The 
examiner concluded that any functional impairment complained 
of by the veteran was not the result of any physical 
condition of the right leg.



III.  Analysis

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Schedule), 
38 C.F.R. Part 4 (2001).  The percentage ratings contained in 
the Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and the residual conditions in civil 
occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2001).  

Malunion of the tibia and fibula with slight knee or ankle 
disability warrants a 10 percent evaluation.  A 20 percent 
evaluation is warranted if the knee or ankle disability is 
moderate.  38 C.F.R. § 4.71a, Diagnostic Code 5262.

Superficial scars warrant a 10 percent evaluation if they are 
poorly nourished and subject to repeated ulceration or if 
they are tender and painful on objective demonstration.  
Scars may also be rated based on limitation of function of 
the part affected.  38 C.F.R. § 4.118, Diagnostic Codes 7803, 
7804, and 7805 (2001).

Acute, subacute or chronic osteomyelitis warrants a 10 
percent evaluation if there have been repeated episodes but 
no active infection in the past 5 years.  With discharging 
sinus or other evidence of active infection within the past 5 
years, a 20 percent evaluation is authorized.  With definite 
involucrum or sequestrum, with or without a discharging 
sinus, a 30 percent evaluation is warranted.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5000.

In every instance where the schedule does not provide a 
noncompensable evaluation for a diagnostic code, a 
noncompensable evaluation will be assigned when the 
requirements for a compensable evaluation are not met.  
38 C.F.R. § 4.31 (2001).

The evaluation of the same disability under various diagnoses 
is to be avoided.  38 C.F.R. § 4.14.  

When an unlisted condition is encountered it will be 
permissible to rate under a closely related disease or injury 
in which not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous.  
38 C.F.R. § 4.20.

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3 
(2001).

As noted above, the veteran's disability is currently 
assigned a 10 percent evaluation by analogy to a tender and 
painful scar under 38 C.F.R. § 4.118, Diagnostic Code 7804.  
The medical evidence shows that the scar itself is not tender 
or painful, poorly nourished, subject to repeated ulceration 
or productive of functional impairment.

Although a history of possible osteomyelitis has been noted 
on occasion since the veteran's discharge from service, 
service medical records do not show that the veteran was 
found to have osteomyelitis and there is no post-service 
medical evidence confirming the presence of active 
osteomyelitis.  Moreover, the October 2001 VA examiner 
concluded after examining the veteran and the claims folder 
that the veteran did not have osteomyelitis of the right 
tibia in service or thereafter.  Therefore, the Board has 
concluded that the preponderance of the evidence establishes 
that the veteran has no history of osteomyelitis of the right 
tibia.  Accordingly, the disability does not warrant a 
compensable evaluation under Diagnostic Code 5000.  

The Board further notes that the VA examinations have 
disclosed no objective evidence of functional impairment due 
to the service-connected disability.  There is no other 
objective evidence of such functional impairment.  Therefore, 
the disability does not warrant a compensable evaluation 
under Diagnostic Code 5262.  

The Board has considered the applicability of the benefit of 
the doubt doctrine.  However, as the preponderance of the 
evidence is against the veteran's claim, that doctrine is not 
applicable in the instant appeal.  38 U.S.C.A. § 5107(b).  


(CONTINUED ON NEXT PAGE)

ORDER

Entitlement to an increased evaluation for residuals of a 
contusion and infection of the right mid-tibial cortex is 
denied.



		
	Shane A. Durkin
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

